DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2021 has been considered by the examiner.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose a working machine including a first and second selector valve in the pilot fluid circuit in combination with first and second proportional solenoid valves in the pilot circuit, wherein the selector valves are configured to connect or interrupt the connection between the proportional solenoid valves and a first flow control valve, and configured to connect or interrupt the connection between the first output port of the first operation device and the first flow control valve, wherein a controller is configured to switch the selector valve positions based on signals from pressure sensors and a target operation, etc. in combination with the rest of the recited limitations of claim 1. 
Claims 2-7 are allowed because they depend from allowed claim 1.
Applicant’s system improves responsiveness of a hydraulic actuator during operation of an operation device by an operator, and allows the hydraulic actuator for which the operation device is not being operated to automatically operate in either direction of the operation directions thereof.
While the prior art discloses many claimed features such as a system having hydraulic actuators, operation devices, pilot pressure-controlled flow control valves, proportional solenoid valves used in pilot circuits, work posture sensors, pressure sensors, etc., the combination of limitations recited in applicant’s claim 1 appears to be novel and non-obvious absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oshina et al. (US 6079131) and Kondo (US 10590963) both disclose a hydraulic system including a pilot pressure-controlled flow control valve, with proportional solenoid valves in the pilot circuit that controls the flow control valve, and uses operator input devices in the form of joysticks.
Igarashi et al. (US 20200277752), Narikawa et al. (US 2019/0169818), Watanabe et al. (US 5960378), Imura et al. (US 10794046) all disclose a hydraulic system including a pilot pressure circuit that controls an actuator flow control valve, with solenoid control valves in the pilot circuit between the operation devices and their respective flow control valve, and uses pressure sensors in the pilot circuit, and has a controller that controls the solenoid valves. Imura also discloses a work device posture sensor.
Tozawa et al. (US 5784944) discloses a hydraulic system using a pilot pressure-controlled flow control valve, with solenoid valves similar to selector valves in the pilot circuit, an operation device coupled to the pilot circuit, has pressure sensors in the pilot circuit and a controller controlling the solenoid valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        April 4, 2022